DETAILED ACTION
	Claims 1 and 7-20 are pending. Claim 1 has been amended and claims 2-6 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “formulas (1)”. However, there is only one formula. The Examiner suggests omitting the “s”.  Claim 1 also recites “m2 to m3 each independently represent an integer from 0 to 5” but should instead recite ‘m2 and n2 each independently represent an integer from 0 to 5’. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
    PNG
    media_image1.png
    112
    382
    media_image1.png
    Greyscale
. However, the amendment filed February 18, 2022 struck through said formula. Therefore, it is unclear if Applicant forgot to remove the formula or intended to reintroduce it.
Claims 7-20 are rejected because they depend from rejected based claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,927,263. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to polymerizable compositions comprising a monofunctional liquid crystalline compound and at least one multifunctional liquid crystalline compound. Formula (1-1) of ‘263 when M represents Formulae (M-1) or (M-2), and G represents Formula (G-1) when R3 represents a hydrogen atom or an alkyl group having 1 to 20 carbon atoms, the alkyl group may be linear or branched, a hydrogen atom included in the alkyl group may be replaced with a fluorine atom, and, in the alkyl group, one —CH2— group or two or more —CH2— groups that are not adjacent to one another may be each independently replaced with —O—, —S—, —CO—, —COO—, —OCO—, —CO—S—, —S—CO—, —O—CO—O—, —CO—NH—, —NH—CO—, or —C≡C—; W11 represents a group having 7 carbon atoms, the group including at least one aromatic group, and the group may be optionally substituted with one or more L2 substituents; W12 represents a hydrogen atom or an alkyl group having 1 to 20 carbon atoms, the alkyl group may be linear or branched, a hydrogen atom included in the alkyl group may be replaced with a fluorine atom and/or an —OH group, in the alkyl group, one —CH2— group or two or more —CH2— groups that are not adjacent to one another may be each independently replaced with —O—, —S—, —CO—, —COO—, —OCO—, —CO—S—, —S—CO—, —O—CO—O—, —CO—NH—, —NH—CO—, or —C≡C— encompasses Formula (1) of instant claims 1 and 20. Formula (2-1) of ‘263 when M represents Formula (M-81) or (M-82), and G represents Formula (G-81) when R3 represents a hydrogen atom or an alkyl group having 1 to 20 carbon atoms, the alkyl group may be linear or branched, a hydrogen atom included in the alkyl group may be replaced with a fluorine atom, and, in the alkyl group, one —CH2— group or two or more —CH2— groups that are not adjacent to one another may be each independently replaced with —O—, —S—, —CO—, —COO—, —OCO—, —CO—S—, —S—CO—, —O—CO—O—, —CO—NH—, —NH—CO—, or —C≡C—; W81 represents a group having 7 carbon atoms, the group including at least one aromatic group, and the group may be optionally substituted with one or more L2 substituents; W82 represents an alkyl group having 1 to 20 carbon atoms, the alkyl group may be linear or branched, a hydrogen atom included in the alkyl group may be replaced with a fluorine atom and/or an —OH group, in the alkyl group, one —CH2— group or two or more —CH2— groups that are not adjacent to one another may be each independently replaced with —O—, —S—, —CO—, —COO—, —OCO—, —CO—S—, —S—CO—, —O—CO—O—, —CO—NH—, —NH—CO—, or —C≡C— encompasses Formula (2) of instant claims 1 and 20. Claims 3-17 of ‘263 encompass instant claims 7-19. Both the instant claims and the patented claims recite “comprising” which means additional components may be included. Specifically, the instant claims could further include a compound represented by Formula (IA) of ‘263 and the patented claims could further include a photopolymerization initiator represented by formula (b-1) and a phenol-based polymerization inhibitor as instantly claimed. The patented claims are interpreted in light of the specification such that ‘263 recites Example composition (16) comprising each of the claimed components.
Response to Arguments
	Due to the amendment filed July 26, 2022 of instant claim 1, the 103 rejection over Sakamoto in view of Nakata has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. The prior art made of record U.S. 2014/0142266 in view of Nakata has also been overcome by the amendment to instant claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722     
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722